 In the Matter Of WARNER AUTOMOTIVE PARTS DIVISION OF BORG-WARNER CORPORATIONandINTERNATIONAL UNION, UNITED AUTO-'MOBILE WORKERS OF AMERICA, LOCAL 825, AFFILIATED WITH C. I. O.Case No. R-2643.-Decided July 9, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Lester Asher,for the Board.Mr. Dan L. Link,of Auburn, Ind., for the Company.Mr. Hose Kucela,of Indianapolis, Ind., for Local 825.Mr. Merwood Sapp,of Auburn, Ind., for Local No. 3.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISION .ANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASE.On April 11 and May 2, 1941, International Union, United Auto-mobile Workers of America,. Local 825, affiliated with C. I. 0., hereincalled Local 825, filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition and amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees ofWarner Automotive Parts Division ofBorg-Warner Corporation, herein called the Company, engaged inthe manufacture of replacement ring gears and pinions, transmissiongears, differential parts, clutch discs, cylinder heads, axle. shafts, andother parts of motor cars and trucks at Auburn, Indiana, andrequesting an investigation and certification of representatives pur-suant to,Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 9, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act,, and Article III, Section 3, of National. LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for, an appropriate hearing upon duenotice.33 N. L. R. B., No. 57.230 WARNER AUTOMOTIVE PARTS231On May 13, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the parties.On May 20, 1941,the Board, the Company, Local 825, and Local No. 3, Tri-State Inde-pendentWorkers Union, herein called Local No. 3, entered into'an"A112ENDEDSTIPULATION FOR CERTIFICATION UPONCONSENT ELECTION." 1"Pursuant toi the stipulation an election was conducted on June5, 1941, under the direction and supervision of the Regional Director.among all production and maintenance. employees of the Company,excluding office and clerical employees, group leaders, and othersupervisory employees to determine whether said employees desire tobe represented for the purposes of collective bargaining by Local 825,by Local No. 3, or by neither.On June 10, 1941, the Regional Di-rector issued and dilly served upon the parties an Election Report onthe ballot.No objections to the conduct of the ballot or to theElection Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number of eligible list--------------------------------257Total number of ballots cast--------------------------------Total number of ballots cast for Local No. 3, Tri-State Inde-250'pendentWorkers Union----------------------------------- '93Total number of ballots cast for International Union, UnitedAutomobileWorkers of America, Local 825, Affiliated withC. I. 0---------------------------------------------------131Total number of ballots cast for neither-----------------------20Total number of ballots challenged-------------------------6Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees ofWarner Automotive Parts Division ofBorg-Warner Corporation, Auburn, Indiana, within the meaning ofSection 9 (c) and Section 2 (6) and (() of the Act.2.All production and maintenance employees of'the Company ex-cluding office and clerical employees, group leaders, and- other super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.1The original stipulation was entered into and made an exhibit at the hearing on May 20,1941.On May 21, 1941,the parties orally agreed that their signatures on the originaldocument should extend to the amended stipulation,which made a few formal correctionsin the original document. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.International Union, United Automobile Workers of America,Local 825, affiliated with C. I. O. has been designated and selected,by `a majority of the employees in the above unit as their represent-ative for the purposes of collective bargaining and is the exclusiverepresentative of all the employees in, said unit within the meaningof Section 9 (c) of the Act.CERTIFICATION OF REPRESENTATIVES-.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS FIEREBY CERTIFIED that International Union, United AutomobileWorkers of America, Local 825, affiliated with C. I. 0., has beendesignated and selected by a majority of all production and mainte-nance employees ofWarner Automotive Parts Division of Borg-Warner Corporation, Auburn, Indiana, excluding office and clericalemployees, group leaders, and' other supervisory employees, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the. Act, InternationalUnion, United Automobile Workers of America, Local 825, affiliated.with C. I. O., is the exclusive representative of all such,employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.